Name: 84/639/EEC: Council Decision of 10 December 1984 concerning the conclusion of a Community - COST Concertation Agreement on five concerted action projects in the field of environment
 Type: Decision
 Subject Matter: environmental policy;  European construction;  research and intellectual property;  deterioration of the environment
 Date Published: 1984-12-27

 Avis juridique important|31984D063984/639/EEC: Council Decision of 10 December 1984 concerning the conclusion of a Community - COST Concertation Agreement on five concerted action projects in the field of environment Official Journal L 339 , 27/12/1984 P. 0001 Spanish special edition: Chapter 16 Volume 1 P. 0209 Portuguese special edition Chapter 16 Volume 1 P. 0209 +++++( 1 ) OJ NO L 101 , 11 . 4 . 1981 , P . 1 . ( 2 ) OJ NO L 71 , 14 . 3 . 1984 , P . 13 . COUNCIL DECISION OF 10 DECEMBER 1984 CONCERNING THE CONCLUSION OF A COMMUNITY - COST CONCERTATION AGREEMENT ON FIVE CONCERTED ACTION PROJECTS IN THE FIELD OF ENVIRONMENT ( 84/639/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 81/213/EEC OF 3 MARCH 1981 ADOPTING A SECTORAL RESEARCH AND DEVELOPMENT PROGRAMME IN THE FIELD OF ENVIRONMENT ( ENVIRONMENTAL PROTECTION AND CLIMATOLOGY ) - INDIRECT AND CONCERTED ACTIONS - ( 1981 TO 1985 ) ( 1 ) AS REVISED BY DECISION 84/139/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 8 ( 1 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS , PURSUANT TO ARTICLE 8 ( 2 ) OF DECISION 81/213/EEC , THE COMMISSION HAS NEGOTIATED AN AGREEMENT WITH SOME THIRD STATES INVOLVED IN EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) WITH A VIEW TO ASSOCIATING THEM WHOLLY OR PARTLY WITH THIS PROGRAMME ; WHEREAS THIS AGREEMENT SHOULD BE APPROVED , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COMMUNITY - COST CONCERTATION AGREEMENT ON FIVE CONCERTED ACTION PROJECTS IN THE FIELD OF ENVIRONMENT IS HEREBY APPROVED ON BEHALF OF THE EUROPEAN ECONOMIC COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED HERETO . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT IN ORDER TO BIND THE COMMUNITY . DONE AT BRUSSELS , 10 DECEMBER 1984 . FOR THE COUNCIL THE PRESIDENT A . DUKES